                Case 18-12537-MFW               Doc 83       Filed 11/16/18         Page 1 of 15



                IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE
______________________________
                                    )
In re:                              ) Chapter 11
                                    )
PGHC Holdings, Inc., et al.,        ) Case No. 18-12537 (MFW)
                                    )
                   Debtors.         ) (Jointly Administered)
                                    )
                                    ) Re: Docket Nos. 11, 44
                                    )
                                    ) Obj. Deadline: 11/21/18, 4:00 p.m.
                                    ) Hearing Date: 11/28/18, 10:00 a.m.
______________________________      )

            OBJECTION OF CERTAIN UTILITY COMPANIES
       TO THE DEBTORS’ MOTION FOR ENTRY OF INTERIM AND
 FINAL ORDERS (I) PROHIBITING UTILITY PROVIDERS FROM ALTERING,
   REFUSING OR DISCONTINUING UTILITY SERVICES, (II) APPROVING
PROPOSED ADEQUATE ASSURANCE OF PAYMENT TO UTILITY PROVIDERS
AND AUTHORIZING DEBTORS TO PROVIDE ADDITIONAL ASSURANCE, (III)
 ESTABLISHING PROCEDURES TO RESOLVE REQUESTS FOR ADDITIONAL
          ASSURANCE AND (IV) GRANTING RELATED RELIEF

         Boston Gas Company (“BGC”), Cape Cod Gas Company (“CCG”), Lowell Gas Company

(“LGC”), Essex Gas Company (“EGC”), Massachusetts Electric Company (“MEC”),

Narragansett Electric Company (“NEC”),1 The Connecticut Light and Power Company

(“CL&P”), Public Service Company of New Hampshire (“PSNH”), Yankee Gas Services

Company (“Yankee Gas”), NStar Electric Company – West (“NStar West”), NStar Electric

Company – East (“NStar East”) and NStar Gas Company (“NStar Gas”)2 (collectively, the

“Utilities”), hereby object to the Debtors’ Motion For Entry of Interim and Final Orders (I)


1 The Debtors appear to list the following National Grid entities as National Grid in the Utility Motion: Boston Gas
Company, Cape Cod Gas Company, Lowell Gas Company, Essex Gas Company, Massachusetts Electric Company and
Narragansett Electric Company.
2 The Debtors appear to list the following Eversource entities as Eversource Energy in the Utility Motion: The
Connecticut Light & Power Company, Public Service Company of New Hampshire, Yankee Gas Services Company,
NStar Electric Company – West, NStar Electric Company – East and NStar Gas.
              Case 18-12537-MFW          Doc 83    Filed 11/16/18     Page 2 of 15



Prohibiting Utility Providers From Altering, Refusing or Discontinuing Utility Services, (II)

Approving Proposed Adequate Assurance of Payment To Utility Providers and Authorizing

Debtors To Provide Additional Assurance, (III) Establishing Procedures To Resolve Requests

For Additional Assurance and (IV) Granting Related Relief (the “Utility Motion”)(Docket No.

11), and set forth the following:

                                        Introduction

       The Debtors’ Utility Motion improperly seeks to shift the Debtors’ obligations under

Section 366(c)(3) from modifying the amount of the adequate assurance of payment requested by

the Utilities under Section 366(c)(2) to setting the form and amount of the adequate assurance of

payment acceptable to the Debtors. This Court should not permit the Debtors to shift their

statutory burden.

       The Debtors seek to have this Court approve their form of adequate assurance of

payment, which is a bank account containing approximately $221,423.42 that supposedly equals

approximately two-weeks of utility charges, calculated using the historical data over the past year

(the “Bank Account”). The Court should reject the Debtors’ proposed Bank Account because:

(1) The Utilities bill the Debtors on a monthly basis and provide the Debtors with generous

payment terms pursuant to applicable state law, tariffs and/or regulations, and a two-week

account is not sufficient in amount or in form to provide the Utilities with adequate assurance of

payment; (2) Section 366(c) of the Bankruptcy Code specifically defines the forms of adequate

assurance of payment in Section 366(c)(1), none of which include a segregated bank account; and

(3) Even if this Court were to improperly consider the Bank Account as a form of adequate

assurance of payment for the Utilities, the Court should reject it as an insufficient form of

adequate assurance of payment for the reasons set forth in Section A.1. of this Objection.
                                               2
              Case 18-12537-MFW           Doc 83     Filed 11/16/18     Page 3 of 15



       The Utilities are seeking the following cash deposits from the Debtors, which are amounts

that they are authorized to obtain pursuant to applicable state law: (a) BGC - $18,130 (2-month;

(b) CCG - $4,260; (c) EGC - $650 (2-month); (d) LGC - $2,690 (2-month); (e) MEC – 114,078

(2-month); (f) NEC - $40,904 (2-month); (g) CL&P – to be supplemented (1.5-month); (h)

PSNH – to be supplemented (2-month); (i) Yankee Gas – to be supplemented (1.5-month); (j)

NStar West – to be supplemented (2-month); (k) NStar East - $74,997 (2-month); and (l) NStar

Gas – to be supplemented (2-month).

       Based on all the foregoing, this Court should deny the Utility Motion as to the Utilities

because the amounts of the Utilities’ post-petition deposit requests are reasonable under the

circumstances and should not be modified.

                                             Facts

                                       Procedural Facts

       1.      On November 5, 2018 (the “Petition Date”), the Debtors commenced their cases

under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) that are now

pending with this Court. The Debtors continue to operate their businesses and manage their

properties as debtors in possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

       2.      The Debtors’ chapter 11 bankruptcy cases are being jointly administered.

                                      The Utility Motion

       3.      On the Petition Date, the Debtors filed the Utility Motion.

       4.      Because the Utilities were not properly or timely served with the Utility Motion

and the Debtors never attempted to contact the Utilities regarding their adequate assurance

requests prior to the filing of the Utility Motion, the Utilities had no opportunity to respond to the

Utility Motion or otherwise be heard at the ex parte hearing on the Utility Motion that took place
                                                3
             Case 18-12537-MFW           Doc 83    Filed 11/16/18     Page 4 of 15



on November 6, 2018, despite the fact that Section 366(c)(3) (presuming this was the statutory

basis for the relief sought by the Debtors) requires that there be “notice and a hearing” to the

Utilities.

        5.     On November 6, 2018, the Court entered the Interim Order (I) Prohibiting Utility

Providers From Altering, Refusing or Discontinuing Utility Services, (II) Approving Proposed

Adequate Assurance of Payment To Utility Providers and Authorizing Debtors To Provide

Additional Assurance, (III) Establishing Procedures To Resolve Requests For Additional

Assurance and (IV) Granting Related Relief (the “Interim Utility Order”)(Docket No. 44). The

Interim Utility Order set an objection deadline of November 21, 2018, with the final hearing on

the Utility Motion to take place on November 28, 2018 at 3:00 p.m.

        6.     The Debtors seek to avoid the applicable legal standards under Sections 366(c)(2)

and (3) by seeking Court approval for their own form of adequate assurance of payment, which is

the Bank Account containing approximately $221,423.42 that supposedly equals approximately

two-weeks of utility charges, calculated using the historical data over the past year. Utility

Motion at ¶ 13.

        7.     The proposed Bank Account is not acceptable to the Utilities and should not be

considered relevant by this Court because Sections 366(c)(2) and (3) do not allow the Debtors to

establish the form or amount of adequate assurance of payment. Under Sections 366(c)(2) and

(3), this Court and the Debtors are limited to modifying, if at all, the amount of the security

sought by the Utilities under Section 366(c)(2).

        8.     The Debtors claim that to the best of their knowledge, there are generally no

material defaults or arrearages of any significance with respect to undisputed invoices for utility

service provided to the Debtors’ remaining restaurants, headquarters and commissary as of the
                                              4
                 Case 18-12537-MFW         Doc 83      Filed 11/16/18    Page 5 of 15



Petition Date. Utility Motion at ¶ 9. However, Section 366(c)(3)(B)(ii) expressly provides that

in making an adequate assurance of payment determination, a court may not consider a debtor’s

timely payment of prepetition utility charges.

        9.       The Interim Utility Order and proposed Final Utility Order provide that the Bank

Account shall terminate upon the earlier of (i) the sale of all or substantially all of the Debtors’

assets, (ii) the effective date of a Chapter 11 plan, or (iii) the date that the Debtors’ cases are

dismissed or converted to Chapter 7. Interim Utility Order at ¶ 6; proposed Final Utility Order at

¶ 6. As the Utilities bill the Debtors in arrears and the Utilities may provide post-petition utility

goods/services to the Debtors up to the effective date of a plan, final post-petition bills for utility

charges incurred through the effective date would not be issued by the Utilities to the Debtors

until sometime subsequent to the effective date. As such, any remaining cash deposit held by the

Utilities should not be returned to the Debtors until the Debtors confirm that they have paid in full

their post-petition utility expenses owed to the Utilities.

        10.      The Utility Motion does not address why the Bank Account would be underfunded

with only two-weeks of utility charges when the Debtors know that the Utilities are required by

applicable state laws, regulations or tariffs to bill the Debtors monthly. Moreover, presumably the

Debtors want the Utilities to continue to bill them monthly and provide them with the same

generous payment terms that they received prepetition. Accordingly, if the Bank Account is

relevant, which the Utilities dispute, the Debtors need to explain: (A) why they are only proposing

to deposit two-week amounts into the Bank Account for the Utilities; and (B) how such an

insufficient amount could even begin to constitute adequate assurance of payment for the Utilities’

monthly bills.


                                                   5
              Case 18-12537-MFW           Doc 83      Filed 11/16/18   Page 6 of 15



       11.     Furthermore, the Utility Motion does not address why this Court should consider

modifying, if at all, the amounts of the Utilities’ adequate assurance requests pursuant to Section

366(c)(2). Rather, without providing any specifics, the Utility Motion merely states that the Bank

Account, “in conjunction with the Debtors’ ability to pay for postpetition utility services in the

ordinary course of business,” constitutes sufficient adequate assurance of payment for the

Debtors’ utility providers. Utility Motion at ¶ 14.

       12.     Upon information and belief, the contracts for one of the Debtors' large third party

commodity suppliers expires at the end of November 2018. Accordingly, unless the Debtors are

able to negotiate new contracts with another commodity supplier or suppliers, the Debtors will

return to the Utilities for commodity supply in addition to the distribution and transmission

services that they are currently receiving from the Utilities. Therefore, the post-petition security

requested by the Utilities may need to be increased based on the foregoing.

                           The Debtors’ Post-Petition Financing

       13.     On the Petition Date, the Debtors filed the Debtors’ Motion For Interim and Final

Orders (I) Authorizing Secured Post-Petition Financing Pursuant To 11 U.S.C. § 364, (II)

Authorizing Use of Cash Collateral Pursuant To 11 U.S.C. § 363, (III) Granting Adequate

Protection Pursuant To 11 U.S.C. §§ 261, 363 and 364, and (IV) Scheduling a Final Hearing

Pursuant To Bankruptcy Rule 4001(C) (the “Financing Motion”)(Docket No. 15).

       14.     Through the Financing Motion, the Debtors seeking authorization to borrow $2

million on an interim basis and $13.8 million on a Final Basis. Financing Motion at page 9.

       15.     Attached as Exhibit “B” to the Financing Motion is a 13-Week Budget through

February 3, 2019 (the “Budget”). It is unclear whether the Debtors have budgeted sufficient sums

for the payment of their post-petition utility expenses.
                                                   6
             Case 18-12537-MFW           Doc 83      Filed 11/16/18   Page 7 of 15



       16.     On November 6, 2018, the Court entered the Interim Order (I) Authorizing

Secured Post-Petition Financing Pursuant To 11 U.S.C. § 364, (II) Authorizing Use of Cash

Collateral Pursuant To 11 U.S.C. § 363, (III) Granting Adequate Protection Pursuant To 11

U.S.C. §§ 361, 363 and 364, and (IV) Scheduling a Final Hearing Pursuant To Bankruptcy Rule

4001(c) (the “Interim Cash Financing Order”)(Docket No. 46).

       17.     The Interim Financing Order authorized the Debtors to borrow $2 million on an

interim basis. Interim Financing Order at page 13.

       18.     The Interim Financing Order also approved a carve-out for payments to the

Debtors’ professionals incurred prior to a Termination Date, plus an additional $75,000

subsequent to a Termination Date (the “Carve-Out”). Interim Financing Order at pages 16-18.

                          The Debtors’ Critical Vendor Motion

       19.     On the Petition Date, the Debtors filed the Debtors’ Motion For Interim and Final

Orders (I) Authorizing Payment of Prepetition Claims of Certain Critical Vendors Pursuant To

11 U.S.C. §§ 105(a), 363(b), 364, 503(b)(9), 507(a), 1107(a) and 1108 and Fed. R. Bankr. P.

6003 and 6004; and (II) Granting Related Relief (the “Critical Vendor Motion”) (Docket No.

12). Through the Critical Vendor Motion, the Debtors sought authority to pay supposed Critical

Vendor Claims in an amount not to exceed $3,868,000 on an interim basis and $4,000,000 on a

final basis. Critical Vendor Motion at ¶ 10.

       20.     On November 6, 2018, the Court entered the Interim Order (I) Authorizing

Payment of Prepetition Claims of Certain Critical Vendors Pursuant To 11 U.S.C. §§ 105(a),

363(b), 364, 503(b)(9), 1107(a) and 1108 and Fed. R. Bankr. P. 6003 and 6004; and (II)

Granting Related Relief (the “Interim Critical Vendor Order”)(Docket No. 458). The Interim

Critical Vendor Order authorized the Debtors to pay supposed obligations in an interim amount
                                              7
                 Case 18-12537-MFW        Doc 83     Filed 11/16/18      Page 8 of 15



not to exceed $3,868,000. Interim Critical Vendor Order at page 2.

           21.   Although the Debtors claim that “it is critical that the Debtors have uninterrupted

Utility Services,” (Utility Motion at ¶ 83) the Debtors do not consider the Utilities to be “critical

vendors.”

                                   Facts Concerning the Utilities

           22.   Each of the Utilities provided the Debtors with prepetition utility goods and/or

services and have continued to provide the Debtors with utility goods and/or services since the

Petition Date.

           23.   Under the Utilities’ billing cycles, the Debtors receive approximately one month of

utility goods and/or services before the Utility issues a bill for such charges. Once a bill is issued,

the Debtors have approximately 20 to 30 days to pay the applicable bill. If the Debtors fail to

timely pay the bill, a past due notice is issued and, in most instances, a late fee may be

subsequently imposed on the account. If the Debtors fail to pay the bill after the issuance of the

past due notice, the Utilities issue a notice that informs the Debtors that they must cure the

arrearage within a certain period of time or its service will be disconnected. Accordingly, under

the Utilities’ billing cycles, the Debtors could receive at least two months of unpaid charges

before the utility could cease the supply of goods and/or services for a post-petition payment

default.

           24.   In order to avoid the need to bring witnesses and have lengthy testimony regarding

the Utilities regulated billing cycles, the Utilities request that this Court, pursuant to Rule 201 of

the Federal Rules of Evidence, take judicial notice of the Utilities’ billing cycles. Pursuant to the

foregoing request and based on the voluminous size of the applicable documents, the Utilities’

web site links to their tariffs and/or state laws, regulations and/or ordinances are attached hereto
                                                   8
                Case 18-12537-MFW          Doc 83      Filed 11/16/18     Page 9 of 15



at Exhibit “A.”

          25.     Subject to a reservation of the Utilities’ right to supplement their post-petition

deposit requests if additional accounts belonging to the Debtors are subsequently identified or the

Debtors return to the Utilities for commodity supply, the Utilities’ post-petition deposit requests

are as follows:

Utility                    No. of Accts.              Est. Prepet. Debt       Dep. Request

BGC                        21                         $7,305.57               $18,130 (2-month)

CCG                        7                          $2,172.74               $4,260 (2-month)

LGC                        4                          $1,070.28               $2,690 (2-month)

EGC                        1                          $246.54                 $650 (2-month)

MEC                        60                         $42,766.29              $114,078 (2-month)

NEC                        37                         $27,878.43              $40,904 (2-month)

CL&P                                                                          To Be Supplemented

PSNH                                                                          To Be Supplemented

Yankee Gas                                                                    To Be Supplemented

NStar West                                                                    To Be Supplemented

NStar East                 34                         n/a                     $74,997 (2-month)

NStar Gas                                                                     To Be Supplemented




                                                  9
             Case 18-12537-MFW           Doc 83     Filed 11/16/18      Page 10 of 15



                                          Discussion

       A.      THE UTILITY MOTION SHOULD BE DENIED AS TO THE
               UTILITIES.

       Sections 366(c)(2) and (3) of the Bankruptcy Code provide:

               (2) Subject to paragraphs (3) and (4), with respect to a case filed under
               chapter 11, a utility referred to in subsection (a) may alter, refuse, or
               discontinue utility service, if during the 30-day period beginning on the
               date of the filing of the petition, the utility does not receive from the debtor
               or the trustee adequate assurance of payment for utility service that is
               satisfactory to the utility;

               (3)(A) On request of a party in interest and after notice and a hearing, the
               court may order modification of the amount of an assurance of payment
               under paragraph (2).

       As set forth by the United States Supreme Court, “[i]t is well-established that ‘when the

statute's language is plain, the sole function of the courts--at least where the disposition required

by the text is not absurd--is to enforce it according to its terms.’” Lamie v. United States Trustee,

540 U.S. 526, 534, 124 S. Ct. 1023, 157 L. Ed. 2d 1024 (2004) (quoting Hartford Underwriters

Ins. Co. v. Union Planters Bank, N. A., 530 U.S. 1, 6, 120 S. Ct., 1942, 147 L. Ed. 2d 1 (2000)).

Rogers v. Laurain (In re Laurain), 113 F.3d 595, 597 (6th Cir. 1997) (“Statutes . . . must be

read in a ‘straightforward’ and ‘commonsense’ manner.”). A plain reading of Section 366(c)(2)

makes clear that a debtor is required to provide adequate assurance of payment satisfactory to its

utilities on or within thirty (30) days of the filing of the petition. In re Lucre, 333 B.R. 151, 154

(Bankr. W.D. Mich. 2005). If a debtor believes the amount of the utility’s request needs to be

modified, then the debtor can file a motion under Section 366(c)(3) requesting the court to

modify the amount of the utility’s request under Section 366(c)(2).

       In this case, the Debtors filed the Utility Motion to improperly shift the focus of their

obligations under Section 366(c)(3) from modifying the amount of the adequate assurance of
                                            10
             Case 18-12537-MFW          Doc 83       Filed 11/16/18   Page 11 of 15



payment requested under Section 366(c)(2) to setting the form and amount of the adequate

assurance of payment acceptable to the Debtors. Accordingly, this Court should not reward the

Debtors for their failure to comply with the requirements of Section 366(c) and deny the Utility

Motion as to the Utilities.

               1.      The Debtors’ Proposed Bank Account Is Not Relevant And
                       Even If It Is Considered, It Is Unsatisfactory Because It Does
                       Not Provide the Utilities With Adequate Assurance of
                       Payment.

       This Court should not even consider the Bank Account as a form of adequate assurance of

payment because: (1) It is not relevant because Section 366(c)(3) provides that a debtor can only

modify “the amount of an assurance of payment under paragraph (2)”; and (2) The Bank Account

is not a form of adequate assurance of payment recognized by Section 366(c)(1)(A). Moreover,

even if the Court were to consider the Bank Account, the Bank Account is an improper and

otherwise unreliable form of adequate assurance of future payment for the following reasons:

           1. Unlike the statutory approved forms of adequate assurance of payment, the
              Bank Account is not something held by the Utilities. Accordingly, the
              Utilities have no control over how long the Bank Account will remain in
              place.

           2. In order to access the Bank Account, the Utilities have to incur the expense
              to draft, file and serve a default pleading with the Court and possibly
              litigate the demand if the Debtors refuse to honor a disbursement request.

           3. It is underfunded from the outset because the Utilities issue monthly bills
              and by the time a default notice is issued the Debtors will have received
              approximately 60 days of commodity or service.

           4. The Debtors are not required to replenish the Bank Account following pay-
              outs.

           5. The Debtors fail to state whether draws from the Bank Account would be
              limited to two-week amounts.


                                                11
             Case 18-12537-MFW          Doc 83        Filed 11/16/18   Page 12 of 15



           6. The Debtors may close the Bank Account before all post-petition utility
              charges are paid in full.

           7. The Debtors should not reduce the amount of Bank Account on account of
              the termination of utility services to a Debtor account until the Debtors
              confirm that all post-petition charges on a closed account are paid in full.

           8. All funds contained in the Bank Account remain subject to prepetition liens
              in favor of the Debtors’ secured lenders (this is in complete contrast to the
              $75,000 Carve-Out received by the Debtors’ professionals in the DIP
              financing pleadings, which remains in place even if there is an event of
              default).

       Accordingly, the Court should not approve the Bank Account as adequate assurance as to

the Utilities because the Bank Account is: (a) not the form of adequate assurance requested by

the Utilities; (b) not a form recognized by Section 366(c)(1)(A); and (c) an otherwise unreliable

form of adequate assurance.

               2.      The Utility Motion Should Be Denied As To the Utilities
                       Because the Debtors Have Not Set Forth Any Basis For
                       Modifying the Utilities’ Requested Deposits.

       In the Utility Motion, the Debtors fail to address why this Court should modify the

amounts of the Utilities’ requests for adequate assurance of payment. Under Section 366(c)(3),

the Debtors have the burden of proof as to whether the amounts of the Utilities’ adequate

assurance of payment requests should be modified. See In re Stagecoach Enterprises, Inc., 1

B.R. 732, 734 (Bankr. M.D. Fla. 1979) (holding that the debtor, as the petitioning party at a

Section 366 hearing, bears the burden of proof). However, the Debtors do not provide the Court

with any evidence or factually supported documentation to explain why the amounts of the

Utilities’ adequate assurance requests should be modified. Accordingly, the Court should deny

the relief requested by Debtors in the Utility Motion and require the Debtors to comply with the

requirements of Section 366(c) with respect to the Utilities.

                                                 12
              Case 18-12537-MFW           Doc 83       Filed 11/16/18   Page 13 of 15



       B.      THE COURT SHOULD ORDER THE DEBTORS TO PROVIDE
               THE ADEQUATE ASSURANCE OF PAYMENT REQUESTED BY
               THE UTILITIES PURSUANT TO SECTION 366 OF THE
               BANKRUPTCY CODE.

       Section 366(c) was amended to overturn decisions such as Virginia Electric and Power

Company v. Caldor, Inc., 117 F.3d 646 (2d Cir. 1997), that held that an administrative expense,

without more, could constitute adequate assurance of payment in certain cases.                Section

366(c)(1)(A) specifically defines the forms that assurance of payment may take as follows:

               (i)     a cash deposit;
               (ii)    a letter of credit;
               (iii)   a certificate of deposit;
               (iv)    a surety bond;
               (v)     a prepayment of utility consumption; or
               (vi)    another form of security that is mutually agreed upon between the
                       utility and the debtor or the trustee.

       Section 366 of the Bankruptcy Code was enacted to balance a debtor’s need for utility

services from a provider that holds a monopoly on such services, with the need of the utility to

ensure for itself and its rate payers that it receives payment for providing these essential services.

See In re Hanratty, 907 F.2d 1418, 1424 (3d Cir. 1990). The deposit or other security “should

bear a reasonable relationship to expected or anticipated utility consumption by a debtor.” In re

Coastal Dry Dock & Repair Corp., 62 B.R. 879, 883 (Bankr. E.D.N.Y. 1986). In making such a

determination, it is appropriate for the Court to consider “the length of time necessary for the

utility to effect termination once one billing cycle is missed.” In re Begley, 760 F.2d 46, 49 (3d

Cir. 1985).

       The Utilities bill the Debtors on a monthly basis for the charges already incurred by the

Debtors in the prior month. The Utilities then provide the Debtors with approximately 20 to 30

days to pay a bill before a late fee may be charged, and also provide written notice before utility

                                                  13
             Case 18-12537-MFW            Doc 83       Filed 11/16/18    Page 14 of 15



service can be terminated for non-payment pursuant to applicable state laws, tariffs and/or

regulations. Based on the foregoing state-mandated billing cycles, the minimum period of time

the Debtors could receive service from the Utilities before termination of service for non-payment

of post-petition bills is approximately two (2) months. Moreover, even if the Debtors timely pay

their post-petition utility bills, the Utilities still have potential exposure of approximately 45 to 60

days based on their billing cycles. Furthermore, the amounts of the Utilities’ deposit requests are

the amounts that the applicable public service commission, which is a neutral third-party entity,

permit the Utilities to request from their customers. The Utilities are not taking the position that

the deposits that they are entitled to obtain under applicable state law are binding on this Court,

but, instead are introducing those amounts as evidence of amounts that their regulatory entities

permit the Utilities to request from their customers.

        Moreover, in contrast to the improper treatment proposed to the Debtors’ Utilities, the

Debtors have made certain that supposed “critical vendors” and post-petition professionals are

favored creditors over the Utilities by ensuring (i) the payment of Critical Vendor Claims in an

aggregate amount of up to $3,868,000 on an interim basis and $4,000,000 on a final basis, and

that (ii) the post-petition bills/expenses of Debtors’ counsel are paid, even in the event of a post-

petition default on the use of DIP financing and cash collateral, by seeking a $75,000

professionals carve-out for the payment of their fees/expenses after a default and a guarantee of

payment for fees incurred up to a default. Against this factual background, it is reasonable for the

Utilities to seek and be awarded the full security they have requested herein.




                                                  14
             Case 18-12537-MFW          Doc 83     Filed 11/16/18    Page 15 of 15



WHEREFORE, the Utilities respectfully request that this Court enter an order:

       1.      Denying the Utility Motion as to the Utilities;

       2.      Awarding the Utilities the post-petition adequate assurance of payments pursuant

to Section 366 in the amount and form satisfactory to the Utilities, which is the form and amount

requested herein; and

       3.      Providing such other and further relief as the Court deems just and appropriate.

Date: November 16, 2018                       McCARTER & ENGLISH LLP
      Wilmington, DE
                                              /s/ William F. Taylor, Jr.
                                              William F. Taylor, Jr. (DE #2936)
                                              Kate R. Buck (DE #5140)
                                              Shannon D. Humiston (DE #5740)
                                              405 North King Street, 8th Floor
                                              Wilmington, DE 19801
                                              Telephone: (302) 984-6300
                                              Facsimile: (302) 984-6399
                                              Email: wtaylor@mccarter.com
                                              Email: kbuck@mccarter.com

                                              -and-

                                              LAW FIRM OF RUSSELL R. JOHNSON III, PLC

                                              Russell R. Johnson III (VSB No. 31468)
                                              John M. Craig (VSB No. 32977)
                                              2258 Wheatlands Drive
                                              Manakin-Sabot, Virginia 23103
                                              Telephone: (804) 749-8861
                                              Facsimile: (804) 749-8862
                                              E-mail: russell@russelljohnsonlawfirm.com
                                                      john@russelljohnsonlawfirm.com
                                              Counsel for Boston Gas Company, Cape Cod Gas
                                              Company, Lowell Gas Company, Essex Gas
                                              Company, Massachusetts Electric Company,
                                              Narragansett Electric Company, The Connecticut
                                              Light and Power Company), Public Service
                                              Company of New Hampshire), Yankee Gas Services
                                              Company, NStar Electric Company – West, NStar
                                              Electric Company – East and NStar Gas Company
                                                15
